Case: 4:20-cr-00131-JAR-NCC Doc. #: 20 Filed: 02/20/20 Page: 1 of 2 PageID
                                                                     FILED #: 44

                                                                                     FEB 2 0 2020
                                                                                   U.S. DISTRICT COURT
                             UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF MO
                                                                                         ST. LOUIS
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                          )
                                                    )
 Plaintiff,                                         )
                                                    )
 v.                                                 ) No.      4:20CR00131 JAR/NCC
                                                    )
 TONY K. SANFORD,                                   )
                                                    )
 Defendant.                                         )


                                         INDICTMENT


                                             COUNT I


        The Grand Jury charges that:



        From on or between January 20, 2020 and January 30, 2020, in St. Louis City, Missouri

within the Eastern District of Missouri and elsewhere, in and affecting interstate commerce, the

Defendant,



                                          TONY K. SANFORD,



did knowingly recruit, entice, harbor, transport, provide, obtain, maintain, patronize and solicit

"Jane Doe" and did benefit financially and by receiving anything of value from participation in a

venture which engaged in the aforementioned acts, knowing and in reckless disregard of the fact
Case: 4:20-cr-00131-JAR-NCC Doc. #: 20 Filed: 02/20/20 Page: 2 of 2 PageID #: 45



that "Jane Doe" had not attained the age of 18 years and was caused to engage in a comniercial

sex,

       in violation of Title 18, United States Code, Sections 159l(a)(l), 1591(b)(2), 159l(c) and

1594(a).



                                            A TRUE BILL.




                                            FOREPERSON

JEFFREY B. JENSEN
United States Attorney



JILLIAN S.' ANDERSON, #53918(MO)
Assistant United States Attorney
jillian.anderson@usdoj.gov
